Opinion of the Court by
Judge Robertson:
Had not the jury been authorized to infer from the evidence that the rent distrained for was not due, the appellee might have been entitled to a judgment for the value of his tools exempt from execution or distress, and to nothing more. And, in that phase of the case, the able and ingenious brief of the appellant’s counsel might have shown available error on other points.
But the evidence, however it may preponderate, authorized the jury to decide that the appellee did not owe the appellant the rent distrained for; and then the only question in the case is whether the judgment exceeds double the value of the property sold: The lowest estimate of the blacksmith’s tools is $50, and.
of the wagon $30, and the judgment for $160 does not, therefore, exceed: double the value of the property sold.
And there being, on this isolated question, no error in giving or refusing instructions or in admitting or rejecting testimony, this court cannot disregard or control the verdict or reverse the judgment.
Wherefore, the judgment is affirmed.